UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:November 30, 2012 Item 1. Schedule of Investments. Schedule of InvestmentsNovember 30, 2012 (unaudited) Advantus Strategic Dividend Income Fund Shares Value REIT COMMON STOCKS - 50.5% Apartments - 1.6% Campus Crest Communities $ Health Care - 13.0% Health Care REIT LTC Properties OMEGA Healthcare Investors Senior Housing Properties Trust Hotels - 1.9% Hospitality Properties Trust Industrial - 1.6% STAG Industrial Malls - 2.9% Primaris Real Estate Investment Trust (a) Manufactured Homes - 2.6% Sun Communities Mortgage - 11.8% Annaly Capital Management Capstead Mortgage Colony Financial MFA Financial Starwood Property Trust Two Harbors Investment Net Lease - 6.5% Agree Realty EPR Properties Select Income REIT Office - 5.7% Dundee Real Estate Investment Trust (a) Government Properties Income Trust Mack-Cali Realty Retail - 2.9% Amreit, Class B Calloway Real Estate Investment Trust (a) RioCan Real Estate Investment Trust (a) Total REIT Common Stocks (Cost $21,730,646) OTHER COMMON STOCKS - 15.6% Infrastructure - 0.6% Brookfield Infrastructure Partners Telecommunications - 2.2% CenturyLink Utilities - 12.8% American Electric Power Duke Energy FirstEnergy Pepco Holdings Southern TECO Energy Total Other Common Stocks (Cost $6,638,217) MASTER LIMITED PARTNERSHIPS - 15.2% Energy - 15.1% Boardwalk Pipeline Partners Buckeye Partners DCP Midstream Partners Enbridge Energy Partners Energy Transfer Partners Enterprise Products Partners Plains All American Pipeline Regency Energy Partners Summit Midstream Partners (b) Total Master Limited Partnerships (Cost $6,386,524) REIT PREFERRED STOCKS - 8.3% Apartments - 0.1% Essex Property Trust, Series H Hotels - 1.0% Hersha Hospitality Trust, Series B Pebblebrook Hotel Trust, Series A Industrial - 0.8% BioMed Realty Trust, Series A Manufactured Homes - 0.6% Equity LifeStyle Properties, Series C Mortgage - 0.3% Colony Financial, Series A Office - 0.9% Kilroy Realty, Series H PS Business Parks, Series U Retail - 4.6% CBL & Associates Properties, Series E DDR, Series J National Retail Properties, Series D Taubman Centers, Series J Urstadt Biddle Properties, Series F Total REIT Preferred Stocks (Cost $3,523,642) U.S. GOVERNMENT SECURITIES - 7.4% Par U.S. Treasury Bonds 1.125%, 01/15/2021 (c) $ 2.375%, 01/15/2025 (c) 3.875%, 04/15/2029 (c) 2.125%, 02/15/2040 (c) 2.125%, 02/15/2041 (c) U. S. Government Securities (Cost $3,090,612) Shares EXCHANGE TRADED FUNDS - 0.5% PowerShares DB Commodity Index Tracking Fund (b) ProShares UltraShort Real Estate (b) Total Exchange Traded Funds (Cost $211,114) SHORT-TERM INVESTMENT - 2.4% First American Government Obligations, Class Z, 0.02% (d) (Cost $1,035,833) Total Investments - 99.9% (Cost $42,616,588) Other Assets and Liabilities, Net - 0.1% Total Net Assets - 100.0% $ (a) The Portfolio held 7.0% of net assets in foreign securities at November 30, 2012. (b) Non-income producing security. (c) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (d) Variable Rate Security - The rate shown is the rate in effect as of November 30, 2012. REIT - Real Estate Investment Trust Schedule of Open Futures Contracts Description Number of Contracts Purchased Market Value Settlement Month Unrealized Depreciation CBOE Volatility Index 2 $ February 2013 $ ) CBOE Volatility Index 3 March 2013 ) $ ) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of November 30, 2012: Level 1 Level 2 Level 3 Total REIT Common Stocks $ $
